In re Bankston, Robert J.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Terrebonne, Thirty-Second Judicial District Court, Div. “B”, No. 167,273; to the Court of Appeal, First Circuit, No. KW89 1798.
Not considered. Relator filed a pleading in the district court which has been treated as an application for post conviction relief. That post conviction matter is pending, and a hearing on determination of counsel is scheduled for October 28, 1992. Once there has been a determination of counsel, relator may be able to proceed through counsel to obtain whatever records may be necessary, regardless of the outcome of the pending post conviction proceedings. In the event that relator still perceives a need for court records and transcripts denied by the trial court and the First Circuit after the conclusion of these post conviction proceedings, he is free to file another writ in this Court seeking those transcripts and records for which he can establish a particularized need.